Citation Nr: 1401963	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  05-10 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for numbness of the hands and arms.

2.  Entitlement to service connection for plantar fasciitis.

3.  Entitlement to service connection for restless leg syndrome (RLS) of the left leg, to include as secondary to the service-connected degenerative disc disease of the lumbar spine (DDD). 

4.  Entitlement to service connection for high blood pressure.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for chest pain.

7.  Entitlement to service connection for right rotator cuff tendonitis (claimed as arm pain), to include as secondary to the service-connected gastroesophageal reflux disease (GERD) with gastritis.

8.  Entitlement to service connection for maculopathy of the left eye.

9.  Entitlement to service connection for arthritis of the left shoulder.

10.  Entitlement to service connection for dental enamel attrition, to include as secondary to the service-connected GERD with gastritis.

11.  Entitlement to service connection for arthritis of the right ankle.

12.  Entitlement to an evaluation in excess of 10 percent for the service-connected DDD of the lumbar spine.

13.  Entitlement to an evaluation in excess of 10 percent for the service-connected radiculopathy of the right lower extremity.

 14. Entitlement to a compensable evaluation for the service-connected residuals of traumatic brain injury (TBI).

15.  Entitlement to a compensable evaluation for the service-connected hemorrhoids.

16.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected GERD with gastritis prior to January 13, 2011, and in excess of 30 percent thereafter.

17.  Entitlement to an initial compensable evaluation for the service-connected tinea pedis.

18.  Entitlement to an initial compensable evaluation for the service-connected tension headaches.

19.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to July 1992, from May 2001 to August 2001, and from May 2002 to August 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from     rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  There are multiple claims (perfected separately) that have been merged on appeal.     

The Veteran presented testimony before the Board in November 2008; a transcript has been associated with the claims folder.  The Veteran requested an additional hearing on the headache claim in his August 2012 VA Form 9; however, he subsequently withdrew his request.  See statement received in September 2013. There are no outstanding hearing requests of record.  

The Board denied entitlement to an effective date prior to February 15, 2000, for the grant of service connection for GERD with gastritis; consequently, the matter is no longer in appellate status.  See Board Decision dated in September 2010.

The matters listed on the cover page were previously before the Board in September 2010 and remanded for development and/or adjudication.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

A preliminary review of the record reveals the matters are not ready for appellate disposition.

With respect to the claim of service connection for numbness of the hands and arms and the claims for higher ratings for hemorrhoids, GERD, and tinea pedis, the last supplemental statement of the case (SSOC) was issued in December 2011.  Subsequently, two volumes of evidence were added to the claims file and an SSOC was not issued.  With regard to the claim for a higher rating for tension headaches a statement of the case (SOC) was issued in August 2012.  An additional volume of evidence has been added to the claims folder since this date.  The additional records contain pertinent information to these claims, an SSOC must be issued.  38 C.F.R. § 19.31.

The Veteran contends that his service-connected GERD, tension headaches, hemorrhoids, and tinea pedis have worsened in severity since his last examination.  Notably, his GERD is productive of increased heartburn, stomach bleeding, regurgitation, interference with sleep, and adverse reactions from medication prescribed to treat the condition.  He claims that his tension headaches have become frequent and prostrating to the point that he is unable to function, he is receiving Botox injections, and his medication have been changed five times.  He asserts that his hemorrhoids are frequently recurring, productive of bleeding, itching, pain, destroy clothing, and have required removal.  He contends that his tinea pedis has spread to other parts of his body (covering more than five percent of his body) and that medication taken to treat the problem has caused stomach bleeding and dark foul smelling stools.     
    
The last VA examination addressing GERD was in 2011.  A July 2011 VA general medical examination gave a cursory review of the Veteran's headaches, skin, and hemorrhoids.  The Board notes the last neurological examination was in December 2009.  Prior to that the Veteran was afforded skin and hemorrhoid examinations in July 2008.  The Board cannot ascertain to what extent GERD, tension headaches, hemorrhoids, and tinea pedis have increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Further, where there is evidence of a material change in the Veteran's condition or as in the instant case, when the Veteran asserts that the service-connected disabilities in question have undergone an increase in severity since the time of his last VA examination, the prior VA examination report may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

A new VA examination is necessary to determine whether there is any current disability manifested by numbness of the hands and arms that is related to the Veteran's active military service and/or a service-connected disability.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. §§ 3.159(c)(4).  The Veteran contends the condition is secondary to cold exposure in service and/or heavy lifting and wear and tear as a result of duties performed in service.  The Veteran has also claimed at various points that the condition began shortly after he sustained the TBI and occurred when he was having headaches.  The Board notes the Veteran has many over lapping claims involving this condition, to include claims for cold injury and arthritis of the bilateral hands which was denied (and not appealed) in an August 2012 rating decision.  The VA examiner is asked to address the specific questions set forth in the numbered paragraphs below.

With regard to the claims of service connection for plantar fasciitis, left leg RLS, high blood pressure, sleep apnea, chest pain, right rotator cuff tendonitis, maculopathy of the left eye, arthritis of the left shoulder, dental enamel attrition, arthritis of the right ankle, increased evaluations for DDD of the lumbar spine, radiculopathy of the right lower extremity, residuals of TBI, and the claim for TDIU, an SOC was issued in June 2013.  The RO indicated in a December 2013 letter to the Veteran's congressman that the Veteran perfected his appeal of these matters on July 5, 2013, by submitting a VA Form 9; however, this document is not of record (either in the paper claims file or virtual record) and must be obtained.  The Board notes the only copies of the VA Form 9 associated with the claims folder are copies and are dated stamped as having been received by the Board in October 2013 and December 2013, which would be outside the time period for appeal.  38 C.F.R. § 20.302(b).  Additionally, the RO noted that a Decision Review Officer (DRO) would review the evidence that had been received and issue an SSOC, if necessary.  Given the additional evidence that has been added to the claims folder, an SSOC is necessary.  38 C.F.R. § 19.31.

Any missing VA medical treatment records pertinent to the issues must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed conditions.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the likely etiology of his claimed numbness of the hands and arms.  Any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE must be available for review by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records in Virtual VA or VBMS that are not available on CAPRI or AMIE must be printed so they can be available to the examiner for review.  All indicated tests or studies must be completed.  

Based on the factual evidence of record, (a) does the Veteran have a separately diagnosed disability manifested by numbness of the hands and arms and (b) if so, what is the most likely etiology for such?  Specifically,  is it at least as likely as not  (a 50% of better probability) that such disability is related to an incident of the Veteran's active duty service, to include cold exposure in service and/or heavy lifting and wear and tear as a result of duties performed in service.  The examiner must also addressed whether such condition is at least as likely as not proximately due to, the result of  or aggravated (beyond the natural progression) by the service-connected TBI and/or tension headaches.  The examiner must explain the rationale for all opinions.  

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for VA examinations to ascertain the severity of his GERD, hemorrhoids, tinea pedis, and tension headaches.  Any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE must be available for review by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records in Virtual VA or VBMS that are not available on CAPRI or AMIE must be printed so they can be available to the examiner for review.  All indicated tests or studies must be completed.  

GERD: Examination findings pertinent to GERD and  gastritis should be reported to allow for application of VA rating criteria for diseases of the digestive system.  The examiner must address the Veteran's complaints of worsening of the condition, to include, but not limited to, increased heartburn, stomach bleeding, regurgitation, interference with sleep, and adverse reactions from medication prescribed to treat the condition.  

Tension Headaches: Examination findings pertinent to tension headaches should be reported to allow for application of VA rating criteria for neurological conditions.  The examiner must address the Veteran's complaints of worsening of the condition, to include, but not limited to, frequent and prostrating headaches to the point that he is unable to function, that he is receiving Botox injections to treat the condition, and his medication have been changed five times.  The Board notes the Veteran is service-connected for TBI and has a claim pending for sleep apnea.  The examiner must address whether the reported headaches and symptoms are attributed to the diagnosis of tension headaches as opposed to being a residual of the TBI or related to sleep apnea (headaches upon waking), if possible.  

Tinea Pedis: Examination findings pertinent to tinea pedis should be reported to allow for application of VA rating criteria for diseases of the skin.  The examiner must address the Veteran's complaints of worsening of the condition, to include, but not limited to, that his tinea pedis has spread to other parts of his body (covering more than 5 percent of his body) and that medication taken to treat the problem has caused stomach bleeding and dark foul smelling stools.  The examiner must also attempt to differentiate the symptoms attributed to the service-connected tinea pedis as opposed to the non-service connected dyshydrotic eczema, if possible.     

Hemorrhoids:  Examination findings pertinent to hemorrhoids should be reported to allow for application of VA rating criteria for diseases of the digestive system.  The examiner must address the Veteran's complaints of worsening of the condition, to include, but not limited to, frequently recurring hemorrhoids productive of bleeding, itching, pain, destroy clothing, and have required removal.  

4.  Associate the original VA Form 9 received by the RO on July 5, 2013, perfecting the appeal of the claims of service connection for plantar fasciitis, left leg RLS, high blood pressure, sleep apnea, chest pain, right rotator cuff tendonitis, maculopathy of the left eye, arthritis of the left shoulder, dental enamel attrition, arthritis of the right ankle, increased evaluations for DDD of the lumbar spine, radiculopathy of the right lower extremity, and residuals of TBI, and the claim for TDIU.  (Note: the SOC was issued in June 2013.)    

5.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record, to include any pertinent evidence contained in the Veteran's virtual record.  (Note: with respect to the claim of service connection for numbness of the hands and arms and the claims for higher ratings for hemorrhoids, GERD, and tinea pedis, the last SSOC was issued in December 2011; with regard to the claim for higher rating for tension headaches an SOC was issued in August 2012; and for the remaining matters, an SOC was issued in June 2013).  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


